04/29/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0216


                                        DA 20-0216

                                                                            FILED
STATE OF MONTANA,
                                                                             APR 2 9 2020
                                                                           Bowan Greenwood
            Plaintiff and Appellee,                                     Cleric of Supreme Court
                                                                            State of Montana

      v.                                                            ORDER

TRISTAN COUGAR ROSE,

            Defendant and Appellant.


       Representing himself, Tristan Cougar Rose has filed a petition for an out-of-time
appeal. As grounds,Rose indicates that he failed to file an appeal because he did not"know
anything about what[he] was doing in court and [he] was not on the right meds either to file
a timely appeal."
       Available electronic records indicate that on January 8, 2018, the First Judicial
District Court,Lewis and Clark County,convicted Rose ofsexual assault and sentenced him
to a twenty-year prison term with sixteen years suspended.
       M.R. App.P. 4(6)reads that "[i]n the infrequent harsh case and under extraordinary
circumstances, amounting to a gross miscarriage ofjustice,the supreme court may grant an
out-of-time appeal." Rose presents an unverified petition, meaning no notarized signature,
and he does not include an affidavit or any supporting documentation to warrant
consideration. M. R. App. P. 4(6). Rose also provides no reason for the over-two-year
delay. We conclude that Rose has not demonstrated extraordinary circumstances to
surmount several years since his conviction, and denial ofhis petition will not impose a gross
miscarriage ofjustice. Accordingly,
       IT IS ORDERED that Rose's Petition for an Out-of-Time Appeal is DENIED.
      The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Tristan Cougar Rose personally.
      DATED thise 9        ay of April, 2020.



                                                             Chief Justice




                                           2